Citation Nr: 9928355	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  97-28 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral ear 
disability, to include consideration for hearing loss, an ear 
infection, and Meniere's disease.  

2.  Entitlement to service connection for vertigo.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1979 to 
December 1982.  She also had service in the Reserves.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a  rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which denied the veteran's claims seeking 
entitlement to service connection for an ear infection, for 
vertigo, and for hearing loss.


FINDING OF FACT

The veteran has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that her claims for 
entitlement to service connection for a bilateral ear 
disability and for vertigo are plausible.


CONCLUSION OF LAW

The claims for entitlement to service connection for a 
bilateral ear disability and for vertigo are well grounded.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309. (1998).





REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 1991).

The preliminary requirement for establishing entitlement to 
any VA benefit is that the applicant submit a claim which is 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Appeals 
for Veterans Claims (Court) has defined a well grounded claim 
as "a plausible claim, one which is meritorious on its own 
or capable of substantiation."  Such a claim need not be 
conclusive, but only possible, to satisfy the initial burden 
of § 5107.  Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).

Evolving case law promulgated by the Court has resulted in 
what is in effect a three pronged test to determine whether a 
claim is well grounded.  There must be competent evidence of 
a current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service, (lay or 
medical evidence), and of a nexus between the injury or 
disease in service and the current disability (medical 
evidence).  See Rabideau v. Derwinski, 2 Vet.App. 141 (1992); 
Grottveit v. Brown, 5 Vet.App. 92 (1993); Grivois v. Brown, 
6 Vet.App. 136 (1994); Caluza v. Brown, 7 Vet.App. 498 
(1995).  To be well grounded, a claim must be supported by 
evidence that suggests more than a purely speculative basis 
for an award of benefits; medical evidence is required, not 
just allegations.  Tirpak v. Derwinski, 2 Vet.App. 609 
(1992); Dixon v. Derwinski, 3 Vet.App. 261 (1992). 

The evidence shows that the veteran's claims for service 
connection for a bilateral ear disability and for vertigo are 
well-grounded.  The service medical records reflect that she 
was treated for ear pain, otitis, and dizziness.  Also, in 
October 1997, Dr. G. K. provided a current diagnosis of 
Meniere's disease.  Furthermore, he stated that the veteran 
had suffered from the symptoms of Meniere's disease since 
1979.  

ORDER

The veteran's claims of entitlement to service connection for 
a bilateral ear disability and for vertigo are well grounded.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran's periods of active duty from August 1979 to 
December 1982 have already been verified.  However, the 
veteran indicated at her hearing that she was in the Naval 
Reserves from 1982 to February 1995 and that she was treated 
for her ears while she was in the Reserves.  "Active 
military service" is defined by statute at 38 U.S.C.A. § 101 
(24) (West 1991) to include any period of active duty for 
training (ACDUTRA) during which the individual concerned was 
disabled from a disease or injury incurred or aggravated in 
the line of duty.  As the veteran's periods of ACDUTRA have 
not been verified, the veteran's claim must be remanded to 
verify her periods of ACDUTRA. 

The service medical records reflect that the veteran was 
treated for ear pain while she was in the Reserves.  However, 
it is not clear if these are all of the medical records from 
when the veteran was in the Reserves, and specifically from 
when she was on ACDUTRA.  Accordingly, the RO should obtain 
all of the veteran's service medical records from when she 
was in the Reserves, either from the veteran's Reserve unit 
or from the Naval Reserve Personnel Center in New Orleans.  

In light of the need to obtain the aforementioned records and 
to verify the veteran's periods of service, the RO should 
also arrange for the veteran to be afforded a VA examination 
to determine the nature and etiology of all disorders of the 
veteran's ears.  Specifically, the examiner must determine 
whether the veteran has vertigo or any disorders of the ears, 
to include hearing loss, ear infections, or Meniere's 
disease, and if she does, whether such disorders are related 
to any period of the veteran's service. 

In view of the foregoing, this case is REMANDED to the RO for 
the following development:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

2.  The RO should verify all of the 
veteran's periods of active duty, as well 
as her periods of active duty for 
training from when she was in the 
Reserves.  The RO should assure that 
proper documentation of such service is 
included in the claims folder.

3.  The RO should assure that all of the 
veteran's service medical records from 
when she was in the Reserves are in the 
claims folder.  The RO should either 
obtain these records from the veteran's 
Reserve unit or from the Naval Reserve 
Personnel Center in New Orleans. 

4.  The RO should assure that the claims 
folder includes copies of records of all 
recent treatment of any ear disorders or 
vertigo that are not already part of the 
claims folder. 

5.  After any records have been obtained 
in accordance with paragraphs three and 
four above, the RO should arrange for the 
veteran to be accorded a VA examination 
to determine the nature and etiology of 
any ear disorders, to include hearing 
loss, ear infections, or Meniere's 
disease.  All clinical findings should be 
reported in detail.  All special studies 
or tests should be conducted as deemed 
appropriate by the examiner.  The claims 
folder, including a copy of this remand, 
must be made available to the examiner 
for review in conjunction with the 
examination.  The examination report 
should include responses to the following 
medical questions:

a.  State whether the veteran has 
either vertigo, or any ear 
disorders, to include hearing loss, 
ear infections, or Meniere's 
disease. 

b.  If the veteran has either 
vertigo or a specific type of ear 
disorder reported in response to 
item (a), above, state as precisely 
as possible the time of onset of 
such reported disorder. 

c.  For each type of disorder 
reported in response to item (a), 
above, state whether such vertigo 
and/or ear disorders are related to 
any ear disorder or dizziness for 
which the veteran was treated while 
in service or in active duty for 
training.  In making such 
etiological statement, the examiner 
should comment on the veteran's 
treatment for ear pain, otitis, and 
dizziness while in service and 
during active duty for training.  

6.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

7.  After the development requested above 
has been completed, the RO should again 
review the veteran's claim of entitlement 
to service connection for a bilateral ear 
disability, to include consideration of 
hearing loss, an ear infection, and 
Meniere's disease, as well as for 
vertigo.  In the event that the claims on 
appeal are not resolved to the 
satisfaction of the veteran, she should 
be furnished with a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until she is informed, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).






